Citation Nr: 1813135	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  09-38 402		DATE
		

THE ISSUES

1.  Entitlement to an increased rating for right knee retropatellar pain syndrome, rated initially as noncompensable, and as 10 percent disabling from April 30, 2008.

2.  Entitlement to an increased rating for left knee retropatellar pain syndrome, rated initially as noncompensable, and as 10 percent disabling from April 30, 2008.


ORDER

An initial 10 percent evaluation for the period prior to April 30, 2008 for the right knee retropatellar pain syndrome is granted.

An initial 10 percent evaluation for the period prior to April 30, 2008 for the left knee retropatellar pain syndrome is granted.

For the entire period of appeal, a rating in excess of 10 percent for right knee retropatellar pain syndrome is denied.

For the entire period of appeal, a rating in excess of 10 percent for left knee retropatellar pain syndrome is denied.

For the period of appeal prior to May 25, 2017, a separate rating for right knee instability is denied.

For the period of appeal from May 25, 2017, a rating in excess of 10 percent for right knee instability is denied.

For the period of appeal prior to May 25, 2017, a separate rating for left knee instability is denied.

For the period of appeal from May 25, 2017, a rating in excess of 20 percent for left knee instability is denied.


FINDINGS OF FACT

1.  For the entire period of appeal, the right knee retropatellar pain syndrome is manifested by pain and flexion limited to no more than 80 degrees.  The right knee does not show evidence of ankylosis, dislocated semilunar cartilage, removal of semilunar cartilage, extension limited to at least 5 degrees, impairment of the tibia and fibula, or genu recurvatum.

2.  For the entire period of appeal, the left knee retropatellar pain syndrome is manifested by pain and flexion limited to no more than 85 degrees.  The right knee does not show evidence of ankylosis, dislocated semilunar cartilage, removal of semilunar cartilage, extension limited to at least 5 degrees, impairment of the tibia and fibula, or genu recurvatum.

3.  For the period prior to May 25, 2017, the right knee retropatellar pain syndrome did not show evidence of recurrent subluxation or instability.

4.  For the period from May 25, 2017, the right knee retropatellar pain syndrome is manifested by slight instability.

5.  For the period prior to May 25, 2017, the left knee retropatellar pain syndrome did not show evidence of recurrent subluxation or instability.

6.  For the period from May 25, 2017, the left knee retropatellar pain syndrome is manifested by moderate instability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 10 percent for right knee retropatellar pain syndrome have been met for the period prior to April 30, 2008.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5024, 5260 (2017).

2. The criteria for the assignment of a rating of 10 percent for right knee retropatellar pain syndrome have been met for the period prior to April 30, 2008.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5024, 5260 (2017).

3. The criteria for the assignment of a rating in excess of 10 percent for right knee retropatellar pain syndrome have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5024, 5260 (2017).

4.  The criteria for the assignment of a rating in excess of 10 percent for left knee retropatellar pain syndrome have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5024, 5260 (2017).

5.  For the period of appeal prior to May 25, 2017, the criteria for the assignment of a separate rating for right knee instability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2017).

6.  For the period of appeal from May 25, 2017, the criteria for the assignment of a rating in excess of 10 percent for right knee instability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2017).

7.  For the period of appeal prior to May 25, 2017, the criteria for the assignment of a separate rating for left knee instability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2017).

8.  For the period of appeal from May 25, 2017, the criteria for the assignment of a rating in excess of 20 percent for left knee instability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from June 2002 to June 2006, including service in Iraq.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for the bilateral knee disabilities, assigning noncompensable (zero percent) ratings under Diagnostic Code 5260-5024, effective June 11, 2006.

In December 2008, during the pendency of appeal, the RO increased the ratings for the bilateral knees to 10 percent, effective April 30, 2008.  In June 2017, the RO granted a separate 10 percent rating for right knee instability and a 20 percent rating for left knee instability, both under Diagnostic Code 5257, effective May 25, 2017, and changed the diagnostic code for the bilateral knee disabilities to 5260.  These ratings constitute a partial grant of the benefits sought on appeal.

The Board remanded the issues for further development in September 2015 and February 2017, including scheduling the Veteran for a VA examination to determine the current severity of the bilateral knee disabilities and obtaining VA treatment records.  The Veteran subsequently had VA examinations in November 2015, September 2016, and May 2017, and VA treatment records have been associated with the claims file.  The Board therefore finds there has been substantial compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Stegall v. West, 11 Vet. App. 268 (1998).

Increased ratings for the bilateral knees

The Veteran contends that his knees are worse than they are currently rated.  He asserts that they swell at least three times per week, he cannot stand without pain, and when the knees are swollen they affect his ability to walk and stand.  See the February 2009 statement.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263 set forth the relevant provisions for disabilities of the knee.

Diagnostic Code 5256 governs ankylosis of the knee, and provides a 30 percent rating for knee ankylosis in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is provided for knee ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is provided for knee ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent rating is provided for knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more.  

The Schedule provides that the normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5257 governs other impairment of the knee, providing respective ratings of 10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 provides for a maximum 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Id.

Diagnostic Code 5259 provides a maximum 10 percent rating for removal of semilunar cartilage that is symptomatic.  Id.

Diagnostic Code 5260, which governs limitation of leg flexion, provides a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  Id.  

Diagnostic Code 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for extension limited to 45 degrees.  Id. 

Diagnostic Code 5262 provides that impairment of the tibia and fibula characterized by malunion with slight knee or ankle disability warrants a 10 percent evaluation, malunion with moderate knee or ankle disability warrants a 20 percent evaluation, and malunion with marked knee or ankle disability warrants a 30 percent rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  Id.

Diagnostic Code 5263 provides a maximum 10 percent rating for genu recurvatum that is acquired and traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.  Id.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under Diagnostic Code 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 Note 1.

In this case, the Veteran's knees were rated under Diagnostic Code 5260-5024, and are currently rated under Diagnostic Code 5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  Here, the hyphenated diagnostic code indicates that tenosynovitis (Diagnostic Code 5024) was rated under the criteria for limitation of leg flexion (Diagnostic Code 5260).  The Veteran is also in receipt of separate disability ratings for his knees under Diagnostic Code 5257, for instability.

After careful review, the Board finds that for the increased rating period, the record demonstrates symptoms warranting a 10 percent evaluation prior to April 2008 but does not demonstrate the requisite manifestations for ratings in excess of 10 percent for the right and left knee disabilities under Diagnostic Codes 5260.  For a 20 percent rating, there must be evidence that flexion is limited to 30 degrees.  Here, the evidence shows that for the entire period of the appeal, flexion is limited to no more than 80 degrees in either knee.  

The Board also finds that for the period of appeal prior to May 25, 2017, the record does not demonstrate the requisite manifestations for separate ratings for right or left knee instability.  For a 10 percent rating, there must be slight recurrent subluxation or instability.  Here, the evidence shows that for this period of appeal, there was no recurrent subluxation or lateral instability.  For the period of appeal from May 25, 2017, there is slight right knee instability and moderate left knee instability.

In a May 2006 VA examination, the Veteran reported having pain in his knees if he walked more than 100 feet and during prolonged standing more than 20 minutes.  Examination showed a normal appearance bilaterally, without evidence of heat, redness, swelling, or tenderness.  He had full painless range of motion bilaterally, with flexion to 140 degrees and zero degrees of extension.  Stability was intact bilaterally.  The examiner diagnosed bilateral knee pain consistent with retropatellar pain syndrome with residuals.

VA treatment records indicate that in April 2008, the Veteran reported exacerbation of chronic pain in multiple areas, including his bilateral knees.  He stated that his pain was a 6 (on a scale of 1 to 10).  Osteoarthritis was suspected and the Veteran was counseled on weight loss.

In June 2008, the Veteran had another VA examination of the knees.  He reported bilateral pain with weakness, stiffness, swelling, instability, and lack of endurance.  He also reported having daily flares of knee pain that lasted 5 minutes and eased with changing positions.  Range of motion measurements showed flexion to 115 degrees bilaterally and zero degrees of extension bilaterally with pain at the end of flexion and extension.  Results of stability tests were all normal.  There was no objective evidence of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, or guarding movement.  X-rays showed normal joint spaces bilaterally, a very small enthesophyte off the superior margin of the left patella, and some anterior osseous extension of the inferior portion of the left patella possibly related to an old injury.  

In December 2008, the Veteran requested bilateral knee braces, which were given to him in August 2009.  

In May 2009, the Veteran had a VA aquatic therapy assessment, as his bilateral knee (and right ankle) pain made exercise difficult on dry land.  The diagnosis was morbid obesity and he was given exercises to do in a pool.

The Veteran had a third VA examination of the knees in April 2012.  He stated that he had constant bilateral knee pain with flare-ups, which made walking and movement in general difficult.  Range of motion measurements showed flexion to 120 degrees bilaterally with objective evidence of pain at the end of the range of motion, and zero degrees of extension bilaterally without objective evidence of painful motion.  After repetitive-use testing with three repetitions, ranges of motion remained the same.  The Veteran did not have any functional impairment of the knee or lower leg after repetitive use.  He also did not have any tenderness or pain to palpation in either knee, muscle strength was normal bilaterally, and joint stability tests were normal bilaterally.  There was no evidence or history of recurrent patellar subluxation or dislocation, and the Veteran did not have any meniscal conditions.  X-rays of the knees did not reveal any degenerative or traumatic arthritis; both knees were within normal limits.

In April 2015, the Veteran reported hurting his right knee getting out of the shower.  Flexion was to 135 degrees bilaterally and extension was to zero degrees bilaterally.  The Veteran had tenderness to palpation with patellar compression at the right patellar tendon insertion.  He was shown a series of strengthening exercises and fitted for new bilateral knee braces.  

In November 2015, the Veteran had a fourth VA knees examination.  He indicated that since leaving service, his bilateral knees hurt intermittently, and had the pain had worsened recently.  The pain tended to occur under the right kneecap and in the middle of the left knee.  He also usually noted pain bilaterally at the end of the day, the right worse than the left.  The Veteran reported having flare-ups with more pain that usual, which occurred twice a week on average, and he had mild swelling of both knees about once a week on average.  With repeated use over time, he avoided doing prolonged standing, walking, and stair climbing.  Upon examination, range of motion measurements were normal bilaterally, with 140 degrees of flexion and zero degrees of extension.  There was no evidence of pain with weightbearing, localized tenderness, or pain on palpation of the joint or soft tissue.  The left knee showed objective evidence of crepitus.  After repetitive-use testing with three repetitions, there was no additional functional loss or range of motion.  The examiner was unable to say without resorting to mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time.  Results of muscle strength testing and stability testing were normal bilaterally, and the Veteran did not have any meniscus conditions.  

The Veteran had a fifth VA examination of the knees in September 2016.  The Veteran again reported flare-ups of the bilateral knees with symptoms of pain and stiffness.  Range of motion measurements showed flexion to 110 degrees and zero degrees of extension bilaterally.  Neither knee showed evidence of crepitus or localized tenderness or pain on palpation.  After repetitive-use testing with three repetitions, flexion was to 90 degrees bilaterally due to pain and lack of endurance.  With repeated use over time, flexion was to 85 degrees in the left knee and 80 degrees in the right knee due to pain and lack of endurance.  There was no history of recurrent subluxation or recurrent effusion.  Stability testing results showed no instability in either knee.  

In his most recent VA examination of the knees in May 2017, the Veteran reported symptoms of pain, popping, and clicking, and functional limitations with walking, stairs, and squatting.  Flare-ups of sharp, radiating pain behind the kneecaps occurred intermittently and lasted up to 60 minutes.  Range of motion testing showed right knee flexion to 120 degrees and zero degrees of extension, and left knee flexion to 110 degrees and zero degrees bilaterally.  Active and passive ranges of motion were the same.  Both knees showed objective evidence of localized tenderness or pain on palpation, both knees showed objective evidence of pain when the knee was used in non-weight bearing, and the left knee showed evidence of pain with weight bearing.  After repetitive-use testing with at least three repetitions, ranges of motion remained the same.  The examiner indicated that the examination was not being conducted immediately after repetitive use over time but that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Result of anterior, posterior, and lateral instability tests were normal bilaterally.  Results of medial instability tests were a 1+ in the right knee and a 2+ in the left knee.  The Veteran did not have any tibial or fibular impairment, meniscal condition, or scars or surgical conditions.  

Considering the evidence in light of the rating criteria the Board finds that an initial 10 percent rating for each knee is warranted for the period prior to April 30, 2008.  Although the May 2006 VA examination did not document objective findings of pain it clearly noted the Veteran's subjective reports of pain.  VA outpatient treatment records during this period also reflect complaints of joint pain, including knee pain.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. See 38 C.F.R. § 4.59 (discussing the evaluation of arthritis). Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. Giving the Veteran the benefit of the doubt, the Board finds that a 10 percent evaluation for each knee is warranted.

The evidence does not demonstrate that the Veteran's symptoms more nearly approximate the findings to warrant a higher rating throughout the appeal period.  Rather, the evidence establishes that for the entire period of appeal, the Veteran's left knee and right knee disabilities were manifested by pain and flexion limited to no more than 80 degrees.  Such limitation of flexion warrants 10 percent disability ratings for the right knee disability and left knee disability under Diagnostic Code 5260.  At no point during the period of appeal has the Veteran been found to have flexion limited to 30 degrees to warrant a 20 percent rating under Diagnostic Code 5260.  

In addition, the Veteran was first noted to have instability in the bilateral knees in the May 2017 VA examination.  The right knee scored a 1+ in a medial instability test, which the Board equates with slight instability.  Slight instability warrants 10 percent disability ratings under Diagnostic Code 5257.  The left knee scored a 2+ in a medial instability test, which the Board equates with moderate instability.  Moderate instability warrants 20 percent disability ratings under Diagnostic Code 5257.  At no point prior to May 25, 2017, was the Veteran found to have any subluxation or instability in either knee.  Rather, in the five previous VA examinations in May 2006, June 2008, April 2012, November 2015, and September 2016, the Veteran was specifically noted to have no instability or subluxation.

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Mitchell, Burton, and DeLuca, supra.  However, the 10 percent ratings for the knee disabilities under Diagnostic Codes 5260-5024 contemplate the effects of any complaints of pain, fatigue, swelling, weakness, or lack of endurance.  Additionally, VA examiners specifically performed repetitive testing.  The only examination which found additional functional limitation was the September 2016 VA examination, which noted flexion limited to 85 degrees in the left knee and 80 degrees in the right knee after repeated use over time.  In other words, even factoring the effect of pain and repetitive motion, the functional limitation does not more nearly approximate limitation of flexion to 30 degrees to warrant a higher rating.  Accordingly, consideration of other factors of functional limitation does not support the grant of a higher rating than the 10 percent ratings already assigned.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board has also considered whether separate or increased rating may be assigned under other diagnostic codes for this period of the appeal, and finds that the Veteran clearly does not have ankylosis to warrant a separate rating under Diagnostic Code 5256 (ankylosis), and there is no evidence of dislocated cartilage with frequent episodes of locking and effusion, removal of cartilage, extension limited to 5 degrees, malunion of the tibia and fibula, or genu recurvatum to warrant separate ratings under Diagnostic Codes 5258 (dislocated cartilage), 5259 (removal of cartilage), 5261 (limitation of extension), 5262 (malunion of the tibia and fibula), or 5263 (genu recurvatum).

In sum, the evidence warrants an increased 10 percent rating prior to April 2008, however, the preponderance of the evidence is against the award of ratings in excess of 10 percent for the Veteran's right and left knee disabilities under Diagnostic Codes 5260-5024 for the entire period of appeal.  In addition, the preponderance of the evidence is against the award of separate ratings for instability for the period of appeal prior to May 25, 2017, and is against the award of ratings in excess of 10 percent for right knee instability and 20 percent for left knee instability under Diagnostic Code 5257 from May 25, 2017.  As a preponderance of the evidence is against the award of increased evaluations, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  Florida Department of Veterans Affairs



Department of Veterans Affairs


